          Case 1:20-cr-00133-JSR Document 60 Filed 07/26/21 Page 1 of 2




                                              July 26, 2021


VIA ECF
Honorable Jed S. Rakoff
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007


Re:    United States v. Frederick Scheinin
       20 Cr. 133 (JSR)


Dear Judge Rakoff,

        As the Court is aware, our client, Frederick Sheinin died less than 24 hours after being
remanded to the custody of the U.S. Marshals and being incarcerated at MDC Brooklyn. On
July 16, 2021, undersigned counsel asked the Court to conduct an in camera inquiry into the
existing records, logs, and evidence surrounding Mr. Scheinin’s death. Dkt. No. 58. On July 22,
2021, the government submitted a letter from the Bureau of Prisons opposing our request. Dkt.
No. 59. Notably, in that submission, the U.S. Attorney’s Office did not take a position. See id.
In reply, for the reasons detailed in our initial application and as detailed below, we urge the
Court to conduct the requested inquiry.

        The BOP principally opposes our motion on the grounds that it (i.e. the BOP itself) is in
the midst of conducting its own inquiry and anticipates that its yet-to-be-completed report will be
“responsive to Your Honor’s concerns.” Id. But as the same body that was responsible for
safeguarding Mr. Scheinin’s well-being, the BOP cannot also be the sole investigator of its
failure to do so. As a principal actor in this tragedy, it cannot possibly be an unbiased
investigator. The BOP’s insistence that it, alone, consider its own actions in this case
undermines the role of the Court (and, should it choose, the U.S. Attorney’s Office). The
notorious case of Jeffrey Epstein illustrates this point: after the U.S. Attorney’s Office and the
Attorney General of the United States investigated his death in BOP custody at MCC New York,
a grand jury sitting in this district authorized the filing of an indictment against two BOP officers
who “fail[ed] to perform their duties” and “repeatedly signed false certifications attesting to have
conducted multiple counts of inmates when, in truth and in fact, they never conducted such
counts.” See United States v. Noel et. al., 19 Cr. 830, Dkt. No. 1 (S.D.N.Y. Nov. 19, 2019).
Without such third-party oversight, the truth may never have come to light.



                                                 1
          Case 1:20-cr-00133-JSR Document 60 Filed 07/26/21 Page 2 of 2




         Here, a third party inquiry is required. Thus, the Court should embark on its own
evaluation and form its own judgments regarding the BOP’s failure to keep Mr. Scheinin safe for
even one day. Indeed, the Court permitted undersigned counsel to make its request precisely
because we have already identified inconsistencies and failures in the BOP’s actions in the hours
leading up to, and regarding, Mr. Scheinin’s death. As detailed in our original submission, we
have discovered that the BOP has provided inconsistent accounts of the timing of the final
checks on Mr. Scheinin and the discovery of his body, and we have heard from a number of
witnesses that the BOP failed to provide medical attention to any of the people on Mr. Scheinin’s
tier in SHU that night (including Mr. Scheinin), despite repeated requests.

       Moreover, the BOP did not specify at all how its future “mortality review” will be
responsive to counsel or the Court’s inquiry. For example, will it include Mr. Scheinin’s medical
records? Will it explain why the BOP did not consult its own records regarding Mr. Scheinin’s
previous incarceration? Will it include video footage of the SHU tier? Will it address the
temporal inconsistencies reported? The letter from the BOP offers the Court no factual basis to
conclude that the Court’s concerns will, in fact, be addressed. Without any information, the
Court can have no confidence that the BOP’s report will be sufficient.

        Counsel has demonstrated that there are significant questions that must be answered. The
BOP’s request to do so in a vacuum, without the Court’s oversight or expertise, should be
rejected.

Respectfully submitted,

/s/
Tamara Giwa
Sylvie Levine
Counsel for Mr. Scheinin




                                               2
